Citation Nr: 0109144	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain of the neck and shoulders claimed as chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
left knee claimed as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for joint and muscle 
pain, and swelling, of the right ankle claimed as chronic 
disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for cervical 
osteoarthritis.

5.  Entitlement to service connection for the postoperative 
degenerative joint disease, left knee.  

6.  Entitlement to service connection for early degenerative 
joint disease, right ankle.

7.  Entitlement to service connection for headaches, claimed 
as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for short-term memory 
loss, claimed as a chronic disability resulting from an 
undiagnosed illness.

9.  Entitlement to service connection for rashes and sores, 
claimed as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty or active duty for training 
from July to December 1978, and from September 1990 to May 
1991.  Between these periods of service, the veteran served 
for over 10 years with the United States Army Reserves 
(USAR).  

These matters come before the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claims of 
entitlement to service connection for cervical osteoarthritis 
also claimed as joint and muscle pain of the neck and 
shoulders as a chronic disability resulting from an 
undiagnosed illness; for postoperative degenerative joint 
disease, left knee, also claimed as joint pain of the left 
knee as a chronic disability resulting from an undiagnosed 
illness; for early degenerative joint disease, right ankle, 
also claimed as joint and muscle pain, and swelling, of the 
right ankle as a chronic disability resulting from an 
undiagnosed illness; for headaches, claimed as a chronic 
disability resulting from an undiagnosed illness; for short 
term memory loss, claimed as a chronic disability resulting 
from an undiagnosed illness; and for rashes and sores, 
claimed as a chronic disability resulting from an undiagnosed 
illness.


FINDINGS OF FACT

1.  As the veteran has been diagnosed as having cervical 
osteoarthritis and degenerative changes in the right 
shoulder, the evidence does not support his allegation that 
his joint and muscle pain of the neck and shoulders 
constitutes a chronic disability resulting from an 
undiagnosed illness.

2.  As the veteran has been diagnosed as having postoperative 
degenerative joint disease, left knee, the evidence does not 
support his allegation that his joint pain of the left knee 
constitutes a chronic disability resulting from an 
undiagnosed illness.

3.  As the veteran has been diagnosed as having early 
degenerative joint disease, right ankle, the evidence does 
not support his allegation that his joint and muscle pain, 
and swelling, of the right ankle constitutes a chronic 
disability resulting from an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  Service connection for joint and muscle pain of the neck 
and shoulders as chronic disability resulting from an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 1991 Supp. 2000); 38 C.F.R. § 3.317 (2000).

2.  Service connection for joint pain of the left knee as a 
chronic disability resulting from an undiagnosed illness is 
not warranted.  38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (2000).

3.  Service connection for joint and muscle pain, and 
swelling, of the right ankle as chronic disability resulting 
from an undiagnosed illness is not warranted.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The veteran and his representative contend that service 
connection is warranted for joint and muscle pain of the neck 
and shoulders, joint pain of the left knee, and for joint and 
muscle pain, and swelling, of the right ankle, which are all 
related to his period of active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The Board 
points out that, as noted above, the veteran served on active 
duty from July to December 1978, and from September 1990 to 
May 1991.  

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2000).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint and muscle pain, and other symptoms, provided that 
such disability (i) became manifest either during active duty 
in the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 



Factual Background

As noted, the veteran served on active duty or active duty 
for training from July to December 1978, and from September 
1990 to May 1991, and in between these periods served with 
the USAR.  The evidence of record reflects that he served in 
the Southwest Asia Theater of operations and that he was 
awarded the Southwest Asia Service Medal.  The veteran's 
service medical records covering his latter period of service 
are negative for treatment or complaints of joint and muscle 
pain of the neck, shoulders, left knee, or right ankle, or 
swelling of the right ankle.  

Other service medical records (to include those dated during 
his reserve service) indicate that the veteran presented in 
August 1978 complaining of pain in the right ankle, left 
knee, and both shoulders.  There was no swelling noted and 
range of motion of all joints was full.  In September 1978 he 
presented with slight right ankle swelling and noted that he 
had twisted the ankle in July of that year; X-rays taken 
showed evidence of old trauma or possibly an accessory bone 
on the medial aspect of the talus (otherwise the ankle was 
normal).  In June 1980 the veteran presented with a twisted 
right ankle and injured right shoulder, and was diagnosed 
with a muscle strain.  In August 1981 the veteran presented 
with complaints of neck and shoulder pain since injuring the 
shoulder.  X-rays of the right shoulder were within normal 
limits, but of the neck showed osteophytes at the C3-4 and 
C4-5 levels bilaterally.  The veteran was diagnosed early 
osteoarthritis of the cervical spine not secondary to injury.  

VA outpatient treatment records reflect that in January 1996 
the veteran was diagnosed with degenerative joint disease of 
the cervical spine with pain and stiffness.  In November 
1996, he was seen after an abnormal bone scan which showed 
hot spots in the left knee and right foot, and was diagnosed 
with diffuse degenerative joint disease.  It was noted in 
this report that degenerative joint disease  of the left knee 
resulted from a dislocated patella with subsequent surgery.  
X-rays of the cervical spine taken in December 1996 revealed 
narrowing at the C6-7 level, anterior marginal lipping at the 
C5-6 level, and encroachment of neural foramina at the C3-4 
level.  

A VA general medical examination was accomplished in January 
1997, the report of which reflects that the veteran's 
complaints included muscle and joint aches, ankle swelling on 
prolonged standing, and discomfort of the left knee since 
surgery in 1995 for a kneecap problem.  Physical examination 
revealed full range of motion of both the left knee and right 
ankle, and X-rays showed a minor osteophyte of the left 
patella and possible old trauma medially with some small 
tissue ossification of the right ankle.  As a result of this 
examination, the veteran was diagnosed with, among other 
things, muscle and joint pains (it was noted to refer to the 
X-rays), right ankle discomfort with X-ray changes noted, and 
left knee surgery with discomfort, with X-rays showing some 
degenerative changes of the left patella.  

Another VA examination was accomplished in September 1997, 
the report of which notes that the veteran gave a history of 
injuring his right leg, shoulders, and neck in a truck 
accident during the Persian Gulf War.  Further, he gave a 
history of straining his right ankle in 1982 and noted 
intermittent pain since then.  He also noted having had left 
knee surgery in 1994 due to a dislocated patella, and that he 
still has occasional knee and scar pain.  

During the examination, the veteran complained of left sided 
cervical pain, left shoulder pain, some weakness in the left 
hand associated with numbness and tingling, and pain in the 
right ankle and foot on walking and standing.  Physical 
examination revealed tenderness over the left 
acromioclavicular joint with painful motion, a normal right 
shoulder, right ankle tenderness, and a well healed, 
nontender scar about the left knee.  X-rays showed mild 
degenerative changes at the C5-6 level and minor left knee 
osteophytes, as well as minimal degenerative changes of the 
shoulders.   

As a result of this examination, the veteran was diagnosed 
with, among other things, degenerative arthritis C5-6 with 
mild left radiculopathy, status post left knee surgery for 
dislocated patella, mildly symptomatic degenerative joint 
changes of the left shoulder, and status post right ankle 
injury 1982, with clinical evidence of early arthritic 
changes causing pain on walking.  


Analysis

Initially, the Board finds that the evidence satisfactorily 
demonstrates that the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

However, entitlement to service connection for joint and 
muscle pain of the neck and shoulders, joint pain of the left 
knee, and for joint and muscle pain, and swelling, of the 
right ankle, as chronic disabilities resulting from 
undiagnosed illnesses, is not warranted.  The claims file 
clearly indicates that the veteran has been diagnosed as 
having, among other things, arthritis of the cervical spine 
with mild left radiculopathy, status post left knee surgery 
for dislocated patella, mildly symptomatic degenerative joint 
changes of the left shoulder, and status post right ankle 
injury with arthritis.  

As noted, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint and muscle pain, and other symptoms, provided that 
such disability (i) became manifest either during active duty 
in the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).   Here, it is 
clear that the veteran's cervical spine, left knee, and right 
ankle disabilities are attributable to known clinical 
diagnoses.  As such, service connection for these alleged 
chronic disabilities resulting from undiagnosed illnesses is 
not warranted.  

Finally, the Board notes that recently, Congress amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty assist a claimant 
in developing all facts pertinent to a claim for benefits.  
Such duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Regarding these claims, no further assistance is necessary 
because as the veteran has been diagnosed with the above 
orthopedic disabilities (i.e. they are attributable to known 
clinical diagnoses), no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement 
to service connection for alleged chronic disabilities 
resulting from undiagnosed illnesses.  


ORDER

The claim for service connection for joint and muscle pain of 
the neck and shoulders as chronic disability resulting from 
an undiagnosed illness is denied.

The claim for service connection for joint pain of the left 
knee as chronic disability resulting from an undiagnosed 
illness is denied.

The claim for service connection for joint and muscle pain, 
and swelling, of the right ankle as chronic disability 
resulting from an undiagnosed illness is denied. 




REMAND

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty or active duty for training.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Further, 
and as noted above, VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint and muscle pain, and other symptoms, provided that 
such disability (i) became manifest either during active duty 
in the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).  

Recently, and as noted above, Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
reflect that VA has a duty assist a claimant in developing 
all facts pertinent to a claim for benefits.  Such duty 
includes requesting information as described in 38 U.S.C.A. 
§ 5106, as well as the accomplishment of a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

As regards the veteran's claims for service connection for 
headaches, short term memory loss, and rashes and sores, the 
Board notes that he and his representative contend that such 
conditions are related to the veteran's period of active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War. 

The Board notes that claims for service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) related to exposure to 
environmental agents while in the Persian Gulf are subject to 
the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999).  In essence, the RO, upon 
receipt of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998.  The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  These new guidelines 
are essentially the same as the old guidelines and do not 
represent any substantive change.

The Board finds that the veteran should be afforded 
additional examination(s) that sufficiently addresses the 
extent and nature of his complaints regarding headaches, 
short-term memory loss, and rashes and sores.  It is noted 
that while the evidence of record reflects that the veteran 
has complained of and has been "diagnosed" with headaches 
and short term memory loss on numerous occasions, as well as 
rashes (although not present), there are no objective 
comments either way regarding these conditions.  The Board is 
of the opinion that an additional examination(s) that 
addresses these conditions should be accomplished prior to 
further adjudication. 

In sum, further evaluation of these claimed disabilities 
(headaches, short-term memory loss, and rashes and sores), to 
ensure compliance with undiagnosed illness examination 
directives, would be helpful in resolving all the issues on 
appeal.  Accordingly, the Board finds that additional VA 
examinations should be accomplished.  The new VA 
examination(s) of the veteran must be conducted in accordance 
with the guidelines of the Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98-010).  The 
RO is advised to make certain that the examinations conform 
precisely to the guidelines before readjudicating the issues.

The veteran and his representative also contend that service 
connection is warranted for cervical osteoarthritis, 
postoperative degenerative joint disease, left knee, and for 
early degenerative joint disease, right ankle.  The Board 
notes that while it appears that the veteran may indeed 
currently suffer from these disabilities, none of the medical 
evidence of record contains a definitive opinion as to 
whether any of these disabilities are related to his service. 

Under these circumstances, and to comply with the dictates of 
the Veterans Claims Assistance Act of 2000, the Board finds 
that VA examinations by appropriate specialists should be 
accomplished in order to obtain opinions with respect to the 
etiology of the cervical osteoarthritis, postoperative 
degenerative joint disease, left knee, and for early 
degenerative joint disease, right ankle.

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Further, with respect to the left knee disability, while the 
record reflects that the veteran underwent left knee surgery 
in 1994 or 1995, records of this procedure have not been 
associated with the claims folder.  These records, as well as 
all other outstanding pertinent medical records, should be 
obtained and associated with the record before the RO 
arranges for the veteran to undergo further examination.

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent medical 
records from all pertinent VA medical 
facilities (to include records pertaining 
to his 1994 or 1995 knee surgery), as 
well as records from any other source(s) 
or facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before the 
arranging for him to undergo further 
examination.

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

3.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraphs 1 and 
2, the RO should have the veteran 
scheduled for comprehensive VA orthopedic 
examination in order to ascertain the 
nature and severity of his cervical 
osteoarthritis, postoperative 
degenerative joint disease, left knee, 
and early degenerative joint disease, 
right ankle.  It is imperative that the 
physician(s) designated to examine the 
veteran undertakes a review of the 
evidence in his claims folder, including 
a complete copy of this REMAND.  Each 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies (to 
include X-rays) should be conducted, and 
all clinical findings and diagnoses 
should be reported in detail.  

Each examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed cervical 
spine osteoarthritis, left knee 
disability (leading to postoperative 
degenerative joint disease, left knee), 
or  early degenerative joint disease of 
the right ankle, as appropriate, was/were 
incurred or aggravated during the 
veteran's active duty service or active 
duty for training.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached (to include, as 
appropriate, citation to specific 
evidence of record), must be set forth in 
(a) typewritten report(s).  

4.  The veteran should also be scheduled 
to undergo a VA examination(s) conforming 
to the guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  The entire claims folder, 
including a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, each physician designated to 
examine the veteran.  

a.  Each examiner should thoroughly 
review the claims file prior to the 
examination.

b.  The examiner should note and detail 
all reported headaches, short-term memory 
loss, and signs or symptoms involving the 
skin.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if the veteran suffers from 
headaches, short term memory loss, and 
rashes and sores (signs or symptoms 
involving the skin) that have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.  

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in (a) typewritten report(s).

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the remaining claims on 
appeal on the basis of all pertinent 
medical evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determinations, addressing all concerns 
noted in this REMAND.  

8.  If any claim remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



